Exhibit 10.4

 

STRATEGIC PARTNERSHIP AGREEMENT

 

This Strategic Partnership Agreement (“Agreement”) is entered into as of May 27,
2019 (the “Effective Date”) by and between SPECIALTY MEDICAL DRUGSTORE, INC.,
DBA GOGOMEDS, an Ohio corporation with offices at 525 Alexandria Pike STE 100,
Southgate, KY 41071 (“GoGoMeds”) and CONVERSION LABS RX, LLC., a Puerto Rico
limited liability company, with offices at 53 Calle Palmeras, 8th Floor, San
Juan, Puerto Rico, 00901 (“Conversion Labs Rx”). GoGoMeds and Conversion Labs Rx
are each referred to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, Conversion Labs Rx [and its affiliates] own and operate a direct to
consumer e-commerce business and possess deep experience selling healthcare
products to consumers through social media platforms and search engines
(hereinafter referred to as the “E-Commerce Platform”). Conversion Labs Rx
desires to use its E-Commerce Platform to offer online physician consultations
and sell prescription drugs directly to consumers in all 50 states.

 

WHEREAS, GoGoMeds owns and operates an online pharmacy business currently
licensed to dispense and ship prescription drugs directly to consumers in all 50
states (herein after referred to as the “Online Pharmacy Platform”).

 

WHEREAS, the Parties desire to begin a Strategic Partnership whereby Conversion
Labs Rx will use its E-Commerce Platform and expertise to acquire new pharmacy
customers as cost-effectively as possible (the “Advertising Services”), and
GoGoMeds will use its existing online pharmacy infrastructure to prescribe and
ship prescriptions to customers acquired by Conversion Labs Rx (the “Pharmacy
Services”).

 

WHEREFORE NOW, in consideration of the mutual covenants and agreements
hereinafter set forth, for good and valuable consideration, the receipt and
sufficiency of such is hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:

 

1. Covenants of Parties

 

  1.1 E-Commerce Platform. Subject to the terms of this Agreement, Conversion
Labs Rx shall use its E-Commerce Platform to sell prescription drugs directly to
consumers in all 50 states. Conversion Labs Rx shall be responsible for all
costs associated with building and operating its E-commerce Platform, as well as
all media and advertising costs to acquire new customers. Conversion Labs Rx
shall also be responsible for all infrastructure and costs associated with
physician consultations required for online prescriptions.

 

  1.2 Online Pharmacy Platform. Subject to the terms of this Agreement, GoGoMeds
shall use its Online Pharmacy Platform to fill and ship prescriptions sold by
Conversion Labs Rx. GoGoMeds will also be responsible for customer service and
all additional pharmacy related services required by state or federal law.

 

  1.3 Dispensing Fee. Conversion Labs Rx agrees to pay GoGoMeds a dispensing fee
per RX dispensed based on the number of prescriptions dispensed, as stated in
Exhibit A. In the event that Conversion Labs Rx is selling a package containing
multiple prescriptions and achieving reasonable sales volumes to be jointly
agreed on by both Parties, GoGoMeds will offer Conversion Labs Rx a per unit
kitting fee based on actual costs incurred by GoGoMeds.

 

  1.4 Drug & Shipping Costs. Conversion Labs Rx agrees to pay GoGoMeds for
actual costs of all prescription or over the counter drugs sold, as well as all
shipping costs incurred, according to Section 2 of this Agreement.

 

  1.5 Profit Share. For any business outside of this agreement referred to
GoGoMeds by Conversion Labs Rx, GoGoMeds agrees to share fifty percent (50%) of
net profits with Conversion Labs Rx in perpetuity. This includes providers,
payors or any other individual or entity referred to GoGoMeds by Conversion Labs
Rx or its affiliates.

 



1

 

 

  1.6 Non-Exclusive Relationship. The Parties acknowledge that each has other
customers and that it is unreasonable to restrict in any broad manner its
ability to do and develop it business.

 

2. Financial Terms and Obligations of the Parties

 

  2.1 Remittance. GoGoMeds will invoice Conversion Labs Rx bi-monthly for items
defined in Exhibit A. Conversion Labs RX will pay GoGoMeds through Electronic
Funds Transfer (EFT).  Payment is to be received bi-monthly as outlined above
and will be paid within 5 business days of receipt. 

 

  2.2 Reporting. The Parties will agree on a weekly sales reporting mechanism
convenient to both parties.

 

  2.3 Auditing. Both parties as mutually agreed and with reasonable notice, but
typically not more often than quarterly, have the right to audit or review the
partners’ records to establish the correct record and payment information that
has been reported and charged to the partner. If such audit reveals a
discrepancy in information and/or payment, the full amount of the discrepancy
will be restored to the injured party as mutually agreed.

 

3. Term and Termination

 

  3.1 Term. This Agreement is effective on the Effective Date and will continue
in full force unless otherwise terminated in accordance with this Agreement.
Section 1.5 shall survive the termination of this Agreement.

 

  3.2 Termination. Should either Party commit a material breach of its
obligations hereunder, the other Party may, at its option, terminate this
Agreement by written notice to the breaching Party. The breaching Party will
have thirty days from the delivery of written notice to cure such breach, which,
if effected, will prevent such termination.

 

  3.3 Effect of Termination. The Parties acknowledge that a Termination would
likely impact the Services being provided and any agreement, or agreements with
various groups. As such a thirty-day termination might not be practical, or
immediately visible. Accordingly, each Party agrees to work together while
alternative Services are procured, and the Parties shall continue to receive the
profit share described herein.

 

4. Miscellaneous

 

  4.1. Independent Contractors. GoGoMeds and Conversion Labs Rx are independent
contractors. Under no circumstances shall any of the employees of one party be
deemed the employees of the other for any purpose. Neither party has the
authority to bind the other to any third party.

 

  4.2. Legal Compliance. The parties enter into this Agreement with the intent
of conducting their relationship in full compliance with the all applicable
state, local and federal laws, including without limitation, Medicare/Medicaid
anti-fraud and abuse laws and regulations (“Medicare Fraud Laws) and the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”). Notwithstanding
any unanticipated effect of any of the provisions herein, neither of the parties
will conduct itself under the terms of this Agreement in a manner which violates
the Medicare Fraud Laws or HIPPA. Without limiting the foregoing, GoGoMeds shall
maintain the confidentiality of all personally identifiable information in
accordance with HIPAA and all other applicable privacy laws and shall not
provide any information to Conversion Labs Rx that has not been properly
de-identified in accordance with accepted HIPAA practices. Neither party shall
take any action in violation of any applicable legal requirement that could
result in liability being imposed on the other party.

 



2

 

 

  4.3. Assignment. No Party may assign this Agreement, in whole or in part,
without the other Party’s written consent (which will not be unreasonably
withheld), except that no such consent will be required in connection with a
merger, reorganization or sale of all, or substantially all, of such Party’s
assets to which this Agreement relates.

 

  4.4. Waiver. If any portion of the contract is found unenforceable for any
reason, the remainder will remain in full force and effect. The failure of
either Party at any time to require performance by the other Party of any
provision of this Agreement shall not affect in any way the full right to
require such performance at any subsequent time. Nor shall the waiver by either
Party of a breach of any provision of this agreement be taken or held to be a
waiver of the provision itself.

 

  4.5. Mutual Indemnification. Each party agrees to indemnify, protect, and hold
harmless the other party and its directors, trustees, officers, employees, and
agents, from and against any and all losses, liabilities, damages, demands,
lawsuits, judgments, settlements, or claims of whatever nature, including but
not limited to, any associated expenses, costs, and reasonable attorneys’ fees,
occasioned by or arising out of the acts or omissions of the indemnifying party,
its directors, trustees, officers, employees, and agents, in the performance of
its or their duties under this Agreement. Specifically, GoGoMeds shall
indemnify, protect, and hold harmless Conversion Labs Rx, Conversion Labs Inc.
and the directors, officers and employees of both entities against any losses,
liabilities, damages, demands, lawsuits, judgements, settlements or claims
related in any way to the dispensing or formulation of any medication or any
adverse effects or claims or injury or death related to the preparation, sale,
use or administration any drug dispensed by GoGoMeds under this Agreement.

 

  4.6. Liability. Under no circumstances will either party be liable for any
special, indirect, incidental or consequential damages, including, without
limitation, for lost income or profits, in any way arising out of or related to
this contract, even in either party has been advised as to the possibility of
such damages. 

 

  4.7. Insurance. Conversion Labs Rx and GoGoMeds shall each obtain and maintain
at its expense self-insurance and/or insurance coverage required by law and to
protect against claims or liabilities that may arise as a result of its
performance under this Agreement. This self-insurance and/or insurance shall
include the following coverage written for the following limits or as required
by law:

 

  - Commercial General Liability Insurance: $1,000,000 U.S. Dollars per
occurrence for bodily injury (including death); and $1,000,000 U.S. Dollars per
occurrence for property damage; $1,000,000 US Dollars general aggregate.

 

  - Conversion Labs RX and GoGoMeds shall deliver upon execution of this
Agreement proof of this insurance in the form of a Certificate of Insurance on
which each is named.

 

  4.8. Entire Agreement. This Agreement contains all of the agreements,
understandings, representations, conditions, warranties, and covenants made
between the Parties. Neither Party shall be liable for any representations made
that are not set forth in this Agreement, and all modifications and amendments
to this Agreement must be in writing.

 

  4.9. Intellectual Property. Each Party acknowledges the validity of all
trademark registrations (“Marks”) owned by the other and each Party agrees it
will not do anything or commit any act which might prejudice or adversely affect
the validity of the Marks or the ownership thereof, and shall cease to use the
Marks or any similar Marks in any manner on the expiration or other termination
of this Agreement.

 



3

 

 

  4.10. Force Majeure. If any event occurs that prevents or materially impairs a
Party’s performance under this agreement and is due to a cause beyond the
Party’s reasonable control, including but not limited to an act of God, flood,
fire, explosion, terrorist act, earthquake, casualty, accident, war, revolution,
civil commotion, blockade or embargo, injunction or Change in Law, the affected
Party shall promptly notify the other Party in writing of that force majeure
event and shall exercise diligent efforts to resume performance under this
Agreement as soon as possible. If resumption of performance is made
impracticable by that event, the Parties will enter into good faith negotiations
to make reasonable revisions to this Agreement to accommodate the effects of
that event while seeking to maintain the Parties as close as possible to their
original positions despite those revisions. Neither Party will be liable to the
other Party for any loss or damage due to that cause, nor will the Term be
extended thereby unless the Parties agree to that extension in writing. Either
Party may terminate this Agreement because of that default or delay upon 30 days
prior written notice to the other Party, if the default or delay is continuing
at the end of the 30 day notice period. “Change of Law” means any new
legislation enacted by the federal or any state government, any new third party
payor or governmental agency law, rule, regulation, guideline or interpretation
of a previously issued law, rule, regulation of guideline; or any judicial or
administrative order, binding interpretation or decree.

 

  4.11. Binding Effect. This Agreement shall be binding upon the parties hereto
and their respective heirs, administrators, executors, legatees, devisees,
successors and assigns.

 

  4.12. Amendment. This Agreement may be amended or modified at any time and in
all respects, or any provision hereof may be waived, only by an instrument in
writing executed by all of the parties hereto.

 

  4.13. Notice. All notices, requests, consents, claims, objections, and other
communications required or permitted to be sent by this Agreement shall be in
writing and shall be delivered in person or sent by nationally recognized
overnight express mail carrier, to all of the other parties to this Agreement at
the party’s main corporate address. Each notice should be addressed to each
respective Notice Agent. For the purpose of this Agreement Conversion Labs Rx
designates Justin Schreiber or his successor as its Notice Agent and GoGoMeds
designates Ron Ferguson or his successor as its Notice Agent.

 

  4.14. Governing Law. This Agreement and any claim arising out of this
Agreement shall be governed by and construed according to the laws of the State
of Kentucky, without reference to its conflict of laws principles.

 

  4.15. Severability. The provisions of this Agreement are severable. If any
provision is held to be invalid, unenforceable or void, the remaining provisions
shall not, as a result, be invalidated. All rights and obligations of the
Parties expressed in this Agreement shall be in addition to and not in
limitation of those provided under applicable law.

 

  4.16. Counterparts Facsimile and Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be an original, but all of which
together constitute one and the same instrument. Facsimile and electronic
counterpart signatures to this Agreement will be valid and binding.

 

(signature page to follow)

  



4

 

 

The parties represent and warrant that, on the date first written above, they
are authorized to enter into this Agreement in its entirety and duly bind their
respective principals by their signatures below.

 

EXECUTED as of the date first written above.

 

Conversion Labs Rx, LLC (“Conversion Labs Rx”)   SPECIALTY MEDICAL DRUGSTORE,
INC. (“GoGoMeds”)           By:     By:     Justin Schreiber      Ron Ferguson 
Title: President   Title: President           Date signed:   Date signed:

 



5

